Case 2:18-cv-00656-RAJ-DEM Document 85 Filed 10/04/19 Page 1 of 1 PageID#
                                                                     FILED1446



                        IN THE UNITED STATES DISTRICT COURT                     CLERK, U.S. DISTRICT CCUiVI
                                                                                       NORFOLK.
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    NORFOLK DIVISION



 TRANS-RADIAL SOLUTIONS,LLC,

          Plaintiff,
                                                            CIVIL NO.2:18cv656
          V.



 BURLINGTON MEDICAL,LLC,
 et aL,

          Defendants.


                                      RECUSAL ORDER


          This action was randomly assigned to the undersigned on December 12, 2018.
 Unfortunately, the undersigned is now aware of matters that require his recusal. Accordingly, the
 Clerk is hereby DIRECTED to randomly reassign this matter to a different district judge of this
 Court.


          The Clerk is DIRECTED to forward a copy ofthis Recusal Order to all Counsel ofRecord.

          IT IS SO ORDERED.


 Norfolk, VA
 October^,2019                                       ^^^^r Uni^ States District Judge
